Citation Nr: 1727340	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction in the evaluation of a seizure disorder from 80 percent to 20 percent effective March 1, 2010 was proper.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION


The Veteran served on active duty from August 1977 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In addition to disagreeing with the reduction of the evaluation for the seizure disorder, the Veteran disagreed with the most recently assigned disability rating for that disability.  However, the Veteran's attorney in a June 2015 statement made clear that the Veteran was seeking reinstatement of the 80 percent disability rating and a TDIU.  This decision reinstates the 80 percent disability rating and remands the claim for a TDIU.  Thus, there no longer remains any case or controversy regarding the rating assigned for the seizure disorder.  

In March 2017, the Veteran's attorney requested that the Veteran's case be expedited due to the Veteran's health.  The Board interprets this as a motion to advance the case on the Board's docket and grants that motion.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in April 2007, the RO granted an 80 percent rating for a seizure disorder, effective March 20, 2007.

2.  In a rating decision in August 2009, the RO proposed to reduce the 80 percent rating for a seizure disorder to 20 percent.  

3.  In a rating decision dated in November 2009, the RO implemented the rating reduction for a seizure disorder, effective March 1, 2010.  

4.  The Veteran's seizure disorder did not show substantial improvement.


CONCLUSION OF LAW

The rating reduction from 80 percent to 20 percent for a seizure disorder was not proper, and the 80 percent rating is restored effective March 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8910 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant.  In this case, the Board is reinstating the 80 percent rating assigned for the Veteran's seizure disorder which is considered a full grant of the benefit sought on appeal.  As such, further discussion of VA's duty to notify and assist is not necessary.  

The Veteran received an 80 percent rating for his seizure disorder in an April 2007 rating decision, effective March 20, 2007.  In a November 2009 rating decision, however, the rating for the seizure disorder was reduced to 20 percent, effective March 1, 2010.  A July 2014 rating decision assigned a 40 percent disability rating for the Veteran's seizure disorder, effective April 26, 2014.  The Board must determine if the reduction was warranted.  The Board finds it was not.   

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b). 

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations of such disabilities disclosing improvement, physical or mental, will warrant a rating reduction.  38 C.F.R. § 3.344(c).

The Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable because the 80 percent rating for the seizure disorder had not been in effect for more than five years (it became effective in March 20, 2007 and was reduced on March 1, 2010).  However, it is well established that VA cannot reduce a veteran's disability evaluation without first finding that that an improvement has actually occurred in the veteran's service-connected disability and it has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Brown, 5 Vet. App. at 421.  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is upon VA.  Brown, 5 Vet. App. at 421.

A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown 5 Vet. App. at 420-22.  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement.  See Faust v. West, 13 Vet. App. 342, 349-50 (2000).

The RO initially assigned the 80 percent rating based upon a March 20, 2007 VA examination.  During that examination, the Veteran described seizure activity as loss of consciousness with no warning and generalized clonic-tonic movements, tongue biting, and incontinence of both bowel and bladder with post-ictal confusion and sleepiness   The Veteran had one seizure approximately every three months.  He had not been employed since 2004 and stated that because of his frequent seizures he felt himself to be non-employable.  No abnormalities were noted in the examination.  The diagnosis was epilepsy with a history of grand mal seizures.  

One month later, VA outpatient treatment notes indicate the Veteran last had a seizure in June 2003.  This same history of the last seizure occurring in June 2003 was repeated in September 2008 and June 2009 treatment notes.  

In July 2009, the Veteran received a VA examination regarding his seizure disorder.  The Veteran reported a good response to the medication for his seizures and that his last seizure occurred in May 2009.  According to the Veteran, when he had a seizure, there was post-ictal confusion lasting three or more hours.  The examiner noted the Veteran had generalized convulsive epilepsy, with a frequency of "[a]t least one in past 2 years."  The VA examiner noted the frequency of seizures had not changed in the prior 12 month period and he did not have any other type of epileptic seizures such as narcolepsy, generalized non-conclusive epilepsy, or simple or complex partial epilepsy.  The Veteran had a driver's license and drove himself to the examination.  No abnormalities were noted in the examination.  The VA examiner noted the Veteran's grand mal seizures disorder was not likely to impact his ability to obtain and maintain sedentary desk occupation.  Seizures would, however, likely prevent an occupation other than sedentary desk occupations.  

In February 2011, the Veteran's relatives submitted statements about seizures they personally witnessed in February 2010, May 2010, and August 2010.  The relatives described the Veteran jerking and kicking, chewing his tongue, and wetting his clothes during a seizure.  The Veteran was also incoherent and oblivious to what had happened.  They stated the seizures were a common occurrence and they worry if the Veteran leaves home and does not return within a reasonable period of time.  His sister, M.M., observed the seizures on many occasions and that the seizures appeared to be getting worse. 

In August 2011, a neurologist noted the Veteran's last seizure occurred in March 2011.

In September 2012, the Veteran reported to his medical caregivers that he had a seizure a few months earlier but could not be any more precise on the date.

In May 2013, the Veteran stated he had one major seizure averaging every four months.  He had nine seizures in the last twelve weeks, including two major seizures.  After a seizure, his body was weak and he had no energy.  It took about three weeks to get back to his usual self.  He noted he stumbles and slurs his speech.  He stays home until he can recover.  The Veteran thought that his seizures prevented employment.  

On April 26, 2014, the Veteran received a VA examination where he was diagnosed with tonic-clonic seizures or grand mal seizures.  The Veteran described his seizure episodes as tonic-clonic seizures, accompanied by loss of consciousness and bladder incontinence.  He also stated the seizures ranged from absence (petit mal) seizures to tonic-clonic seizures.  Over the years, his family and friends witnessed the tonic-clonic seizures with generalized tremors.  When he has a tonic-clonic seizure, he also has loss of consciousness.  Other than the tonic-clonic seizures, the Veteran also experiences episodes of staring, sudden jerking of the arms, trunk, or head, and abnormalities in thinking and memory.  The episodes of staring into space were followed by confusion or disorientation.  The examiner concluded the Veteran suffered from minor seizures of the pure petit mal type (i.e., the staring into space episodes), and myoclonic type minor seizures (sudden jerking of the arms, trunk, or head).  He suffered minor seizures on average of 0-4 a week and had at least one major seizure in the past three months.  

The Veteran reported that his seizure disorder resulted in episodes of intermittent dizziness and interfered with his ability to perform activities including job related activities.  He had tried to work in multiple clerical positions and suspected he was unable to maintain employment as employers tended to dismiss the Veteran after learning he had a seizure disorder or would not hire him altogether because of potential liability issues.  He had also missed work on days he was not feeling well and had been late to work multiple times because he depends upon public transportation.  He no longer had a driver's license secondary to his seizure disorder.  

In this instance, as noted above, the July 2009 VA examiner recorded the Veteran suffered seizures at a frequency of "[a]t least one in the past 2 years."  That statement suggests the Veteran had more than one seizure in a two year period but only one seizure that the VA examiner determined occurred with certainty.  The Veteran reported the last seizure was in May 2009.  The Board does not read this VA examination as demonstrating improvement since the March 2007 VA examination.  The VA examiner's statement is consistent not only with the Veteran's report of a seizure two month earlier, but can be read as consistent with the March 2007 VA examination noting a seizure about every three months.  It is also just as consistent with the April 2014 VA examination noting a major seizure in the three month period before the examination. 

Furthermore, the Board places less weight upon the VA outpatient notes in April 2007, September 2008, and June 2009, as those histories (e.g., the last seizure occurred in 2003) contradict not only the Veteran's report in the 2007 VA examination that he had at least one seizure that year but also the July 2009 VA examination.  The Board also notes that after the July 2009 VA examination, the Veteran's family witnessed three grand mal or major seizures in the year 2010 alone.  When the Veteran has a major seizure, he develops clonic-tonic generalized tremors, loss of consciousness, tongue biting, and bladder incontinence.  The Veteran has described his seizures as debilitating in the sense that his body feels weak and the Veteran has no energy with residuals as stumbling when he tries to walk or his speech is slurred.  

The Veteran has never stated that his seizure disorder improved.  Instead, he reports that it interfered with his ability to perform activities including job related activities.  He stays home after a major attack and it has not only affected his ability to work but also caused him to be late.  Essentially, the Veteran has stated that if anything, his seizure disorder has worsened and not improved during the period the seizure disorder was rated at 20 percent.

Given the above, the Board finds that the evidence does not reflect that the Veteran's seizure disorder actually improved allowing him to better function under the ordinary conditions of life and work.  The reduction in rating from 80 percent to 20 percent for the seizure disorder was not warranted.  The 80 percent rating is restored effective March 1, 2010.


ORDER

The reduction in rating for a seizure disorder from 80 percent to 20 percent was not proper, and restoration of the 80 percent rating since March 1, 2010, is granted.


REMAND

The Veteran has raised a claim for TDIU due to his seizure disorder.  The claim for TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating as part of the claim for increase for the seizure disorder disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the AOJ has not yet addressed this portion of the claim in the first instance, the claim for a TDIU is remanded.  See 38 U.S.C.A. § 7104(a) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any development deemed warranted by the AOJ, the claim for a TDIU should be adjudicated.  If the benefit sought is denied, the Veteran and his attorney should be furnished a supplemental statement of the case and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


